Title: From Alexander Hamilton to John Wilkins, Junior, 26 February 1800
From: Hamilton, Alexander
To: Wilkins, John

New York Feb 26 1800
Sir
I have to inform you that Lt. Colonel Ogden has been provisionally appointed, with the approbation of the Secretary of War, Deputy Quarter Master General. You are sufficiently acquainted with the character of this Gentleman to know how valuable his services will be in this line, and it is confided that you will give your formal sanction to the appointment.
Lt. Col. Wilkins Qr. Mr. General

